DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.
Claim Status
An amendment, filed 4/13/2022, is acknowledged.  Claims 1, 4-5, 7, and 20 are amended. No new matter is present. Claims 1-17 and 19-21 are currently pending, claims 8-16 are withdrawn.
The rejections under 35 U.S.C. 112(b) and (d) are withdrawn in view of Applicant’s amendments to the claims.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-16 directed to an invention non-elected without traverse.  Accordingly, claims 8-16 have been cancelled.
Allowable Subject Matter
Claims 1-7, 17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a method of making a component by powder-bed-based additive manufacturing, the method comprising providing a powder having a plurality of particles, wherein each particle comprises a core having a first alloy composition of at least 50 mass% nickel and a shell comprising a second alloy with a composition different from the first alloy, the second alloy comprising cobalt, iron, chromium, molybdenum, tantalum, tungsten, or a combination thereof, and wherein a melting temperature of the first alloy composition is lower than the melting temperature of the second metal alloy composition, forming a layer by sintering or melting a portion of the powder with an energy beam, heating the powder bed below a melting temperature of the particles, and repeating the forming of at least one additional layer by melting at least one additional portion of particles of the powder to form the component.  Closest prior art Nardi teaches a method of powder-bed-based additive manufacturing comprising a powder which may have a core-shell structure, but fails to teach a powder having a core and shell meeting the claimed compositions and properties.  Therefore, Applicant’s arguments, filed 4/13/2022, are found persuasive in view of Applicant’s amendments to the claims and the rejections under 35 U.S.C. 103 over Nardi et al. are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735